Case 1:15-cv-07488-CM-RWL Document 895-2 Filed 10/18/19 Page 1 of 3




              EXHIBIT
                 1
      Case
       Case1:15-cv-07488-CM-RWL
             2:06-cv-02768-MSG Document
                                 Document
                                        1259
                                          895-2
                                              Filed
                                                  Filed
                                                     07/06/17
                                                        10/18/19
                                                               Page
                                                                 Page
                                                                    1 of236
                                                                         of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



APOTEX, INC.,                                   CIVIL ACTION
                    Plaintiff,

             v.                                 No. 2:06-cv-2768
                                                                   /
RANBAXY LABORATORIES LIMITED and
RANBAXY PHARMACEUTICALS, INC.,
              Defendants.


GIANT EAGLE, INC.,                              CIVIL ACTION
                 Plaintiff,

             v.                                 No. 2:10-cv-5164

RANBAXY LABO RA TORIES LIMITED and
RANBAXY PHARMACEUTICALS, INC.,
               Defendants.


WALGREEN CO., et al.,                           CIVIL ACTION
                 Plaintiffs,

            v.                                  No. 2:09-cv-3956

RANBAXY LABO RA TORIES LIMITED and
RANBAXY PHARMACEUTICALS, INC.,
               Defendants.


RITE AID CORPORATION, et al.,                   CIVIL ACTION
                Plaintiffs,

            v.                                  No. 2:09-cv-3820

RANBAXY LABO RA TORIES LIMITED and
RANBAXY PHARMACEUTICALS, INC.,
               Defendants.
          Case
           Case1:15-cv-07488-CM-RWL
                2:06-cv-02768-MSG Document
                                    Document
                                           1259
                                             895-2
                                                Filed
                                                    Filed
                                                      07/06/17
                                                          10/18/19
                                                                 Page
                                                                    Page
                                                                      17 of
                                                                         3 of
                                                                            363




                 Instruction No. 9 - Rule of Reason - Plaintiffs' Initial Burden -
                              Whether the Payment was "Large" 8


Whether a payment is large depends on the specific facts and circumstances of this case.

Generally, a reverse payment is large if it meets two criteria.



First, you must ask whether the payment exceeds the patent holder's-here, Cephalon's-

anticipated future litigation costs.



Second, you must consider whether the payment was significant enough to induce a generic

challenger - here, Ranbaxy - to abandon its patent claim and stay off the market. One factor you

may consider in assessing whether the payment was significant enough to induce Ranbaxy to

stay off the market, is whether the payment comes close to or exceeds the expected profit to be

earned by Ranbaxy if it had prevailed in the patent litigation.




8
    King Drug Co. of Florence v. Cephalon, Inc., 88 F. Supp. 3d 402, 416-18 (E.D. Pa. 2015).
                                                 15
